Title: To James Madison from Reuben Etting, 21 December 1801
From: Etting, Reuben
To: Madison, James


Baltimore December 21st 1801.
In Consequence of a letter I received from John Archer Esqr, saying that the Returns of the Census of Harford County were erroneous, I immediately went into the examination and found his suspicions well founded, which induced me to examine all the Returns of the different Assistants, several of which I found incorrect. I have therefore made out and forwarded you a Return which you will please receive in place of the one heretofore forwarded.
To be in time I was compelled to make my Return by the 1st September. I could not begin it until one day before as I had not received all the returns from the Assistants; for the cause of the mistake of Harford, I refer you to Robert Smith and Joseph Nicholson Esqs. Independent of all this I was only a few days in possession of any of the Returns. I am Yours with respect.
(signed)   Reuben Etting.
 

   Tr, two copies (DNA: RG 46, President’s Messages, 7A-E1; and DNA: RG 233, President’s Messages, 7A-D1). Jefferson forwarded the letter and enclosed return to Congress on 23 Dec. (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 20, 349).


   John Archer was a Republican presidential elector from Maryland in 1800 and served in Congress from 1801 to 1807 for the district that included Harford County (Papenfuse et al., Biographical Dictionary of the Maryland Legislature, 1:107).


   The corrected return is printed with Etting’s letter in Message from the President … Communicating a Letter from the Marshal of the State of Maryland, and a Return of the Census of That State … (Washington, 1801; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 1510).


   Republican Joseph Hopper Nicholson (1770–1817), Maryland congressman from 1799 to 1806, was one of Jefferson’s staunchest supporters, having been carried to the House from his sickbed to vote during the presidential contest with Burr. A cousin of Gallatin’s wife, Hannah, he worked closely with John Randolph and Nathaniel Macon in the Republican House leadership until 1806 when he resigned to serve as a judge of the Maryland Court of Appeals.

